Citation Nr: 1332440	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  07-12 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for residuals of a right knee disability.

2. Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

Rutkin, Joshua M.


INTRODUCTION

The Veteran had active service from January 1956 to December 1957, October 1961 to October 1962, and May 1963 to May 1972, with service in the National Guard/Reserve, to include from July 1973 to June 1979 and from April 1997 to December 1998. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The case has since been transferred to the jurisdiction of the Houston, Texas RO.  The Veteran and his wife testified at a Board hearing before the undersigned at the RO in Houston, Texas in February 2010.  A transcript of the hearing is in the claims file. 

The Veteran submitted additional statements and records in September 2013, after this case was transferred to the Board.  The records are duplicates of records that were already considered by the RO, and thus a waiver of the right to initial consideration of this evidence by the agency of original jurisdiction (AOJ) is not required.  See 38 C.F.R. § 20.1304(c) (2013).  Moreover, as these claims must be remanded for other reasons, the RO will have the opportunity to consider any evidence added to the file since the last supplemental statement of the case was issued. 

The Board remanded these claims in March 2011 and May 2013 for further development.  They now return for further appellate review. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the delay, this case must be remanded again for compliance with the Board's prior remand directives and to satisfy all due process requirements to ensure that the claims are afforded every consideration. 

The Board remanded the claims in May 2013 with instructions, in relevant part, to request the Veteran's service treatment records for the period from July 1973 to June 1979, and to provide another VA examination to assess whether he has a current psychiatric disorder, to include PTSD, related to active service.  The AMC did not request the Veteran's National Guard records from July 1973 to June 1979, and the July 2013 VA PTSD examination report is not sufficient to make an informed decision on this claim, as explained below.  Consequently, a remand is required to ensure compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand).

In May 2013, the AMC submitted a request to the National Personnel Records Center via the Personnel Information Exchange System (PIES) for the Veteran's service treatment records for the periods from October 1961 to October 1962, and from May 1963 to May 1972.  However, it did not request records pertaining to the Veteran's period of service with the Pennsylvania Army National Guard from July 1973 to June 1979, as instructed by the Board.  The Veteran's main contention, as expressed in a December 2008 statement, is that he injured his right knee around 1979 during a two-week training at Fort Indiantown Gap in Annville, Pennsylvania, while serving with the National Guard (a record of the Veteran's periods of active duty training during this period is in the claims file).  

Prior to the Board's May 2013 remand, the RO had requested the Veteran's National Guard records directly from the Pennsylvania National Guard headquarters in January 2009, and received a response later that month stating that the records had been transferred to the "Records Archive Center" in St. Louis, Missouri.  A request was then made in March 2009 to the Records Management Center (RMC) via e-mail.  However, the RMC responded that such records should be requested through PIES.  A PIES request was then submitted in August 2009 for records dating from January 1956 to December 1957, but not for the Veteran's National Guard records from July 1973 to June 1979.  Although the RO previously submitted requests in July 2000 to the NPRC via PIES for the Veteran's service treatment records for the period from May 1966 to December 1998, it did not specify the period from July 1973 to June 1979 or that it was seeking National Guard records.

Moreover, the Veteran's National Guard records from the 1970's may be held by the Texas National Guard.  In an October 1996 statement, the Veteran related that the Pennsylvania National Guard had provided his records after he requested them, and that he then took the "papers" to a Texas National Guard recruiting office.  He served with the Texas National Guard from April 1997 to December 1998.  Thus, it is possible that the Texas National Guard has these records, or that they have been retired to a different records repository.  On remand, a broader search should be conducted for these records, to include from the Texas National Guard, in accordance with the instructions below.

A new VA PTSD and psychiatric examination is also necessary.  In the July 2013 VA examination report, the examiner based her conclusion that the Veteran did not have a psychiatric disorder, in part, on a finding that there was no mention of depression, anxiety, PTSD, or another psychiatric disorder in the service treatment records.  However, a March 1966 Report of Medical History, which was recently associated with the file, shows that the Veteran endorsed a history of "nervous trouble."  A physician's notation on the back of the form states that the Veteran reported anxiety and depression for several months.  Thus, the VA examiner's finding does not comport with evidence that the Veteran did endorse psychiatric symptoms during service.  

Moreover, the VA examiner's conclusion that the Veteran did not have any psychiatric disorder at the time of the examination is also insufficient for the Board to make an informed decision, as there is probative evidence of a psychiatric disorder during the pendency of this appeal.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the current disability requirement for service connection benefits is met if the disorder manifests at any time during the course of a claim, even if the disorder subsequently resolves while the claim is still pending).  For example, VA treatment records dated in 2005 and 2010 reflect diagnoses of PTSD, anxiety, and depression, and show prescriptions for psychiatric medication.  A November 2004 VA treatment record also reflects a diagnosis of PTSD by a VA psychiatrist after a full mental health assessment.  The July 2013 VA examiner found that the results of testing using the Trauma Symptoms Inventory during the examination were "invalid due to over endorsement of symptoms," and that there was "no objective data to support the diagnosis of PTSD," although she noted his history of treatment for depression and PTSD.  The examiner stated that the previous diagnosis of PTSD was based on the Veteran's "subjective report of symptoms with no objective data to support the clinical diagnosis."  However, because the Veteran was diagnosed with PTSD and depression by mental health professionals at VA, and indeed was prescribed psychiatric medication, the Board assumes that the diagnoses were valid at the time.  See Cohen v. Brown, 10 Vet. App. 128, 139-42 (1997) (holding that mental health professionals are presumed to know and take into account the DSM-IV criteria in diagnosing PTSD).  

Accordingly, a new VA PTSD and psychiatric examination must be performed which takes into account, and assumes the validity of, the diagnoses of PTSD and depression during the pendency of this claim, as well as the Veteran's endorsement of anxiety and depression during service in the March 1966 Report of Medical History.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The AMC should also make appropriate efforts to obtain the Veteran's Vet Center records in Gulfport, Mississippi, where he received psychiatric treatment according to the July 2013 VA examination report, and also obtain any outstanding VA treatment records from the Houston VA Medical Center (VAMC) generated since February 2012. 

The case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. Obtain and add to the file all service treatment records associated with the Veteran's Pennsylvania National Guard service from July 1973 to June 1979.  The Texas Army National Guard (to which these records may have been transferred), the VA Records Management Center (RMC) in St. Louis, Missouri, the National Personnel Records Center (NPRC), the Army's Human Resources Command (HRC) in St. Louis, Missouri, and/or other appropriate service entity should be contacted for this purpose.  

2. Request the Veteran to fill out and return an authorized release form (VA Form 21-4142) for his Vet Center records in Gulfport, Mississippi.  If the Veteran submits the form, then make appropriate efforts to obtain these records. 

3. Obtain any outstanding VA treatment records from the Houston VAMC generated since February 2012 and associate them with the Virtual File. 

4. Schedule the Veteran for a VA PTSD and psychiatric examination.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

After reviewing the file and examining the Veteran, the examiner should render an opinion as to whether it is at least as likely as not (i.e., to at least a 50:50 degree of probability) that the Veteran has had PTSD or another psychiatric disorder during the pendency of this claim related to active service, or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability).  In rendering the opinion, the examiner must consider the following: 
a) A March 1966 Report of Medical History shows that the Veteran endorsed a history of "nervous trouble."  A physician's notation on the back of the form states that the Veteran reported anxiety and depression for several months.
b) The Veteran's diagnoses of PTSD and depression in the VA treatment records, for which he was prescribed medication, are assumed to be valid and thus cannot be discounted as being merely based on his "subjective report of symptoms."  
c) The Veteran served a year in Vietnam, and reports that his convoy was ambushed while on patrol, resulting in the loss of one member of his unit.  He also reports being on other convoy escorts which sustained casualties.  These reports are consistent with the circumstances of his service in Vietnam.  See 38 C.F.R. § 3.304(f)(3).
d) The Veteran's reported stressor of being present in Vietnam when four members of his unit were killed in action has been verified, according to a January 2012 memorandum for the file. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner must provide a complete explanation for the opinion provided.  

5. Then, review the claims file and ensure that all requested development actions have been completed in full.  If the VA examination report does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.

6. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  He is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2013).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013). 




_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



